IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30223
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TRAVIS WAYNE TUBBLEVILLE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 89-CR-269-H-5
                       --------------------
                          August 2, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Travis Wayne Tubbleville, now federal prisoner # 21168-034,

appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2)

motion to reduce sentence based on a 1993 retroactive amendment

to U.S.S.G. § 2D21.1, Amendment 484.   He argues that, under that

amendment, the precursor chemicals seized at the time of his

arrest should not have been used to calculate the drug quantity

in his case and that his sentence should have been based on only

the amount of actual drugs seized.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30223
                                -2-

     As the district court determined, Tubbleville’s argument is

misplaced.   At the time of Tubbleville’s original sentence,

§ 2D1.1 provided that the weight of a controlled substance set

forth in the drug-quantity table included the entire weight of

any mixture or substance containing a detectable amount of the

controlled substance.   U.S.S.G. § 2D1.1(c) (footnote) (1990 ed.).

Amendment 484 modified § 2D1.1 to exclude from the determination

of drug quantity any waste water or other chemical byproducts

which must be removed from the controlled substance before it can

be used.   See U.S.S.G. § 2D1.1(c), comment. (n.1); U.S.S.G. App.

C, amend. 484.   The amendment applies retroactively.

     Nevertheless, the amendment does not apply to Tubbleville’s

case because the drug-quantity determination did not include

consideration of any waste water or chemical byproduct.    Instead,

the total quantity included the weight of the amphetamines

actually seized as well as the estimated weight of amphetamines

the laboratory involved in the conspiracy was capable of

producing, pursuant to § 2D1.4 (comment.) (n.2) (1990 ed.) (now

§ 2D1.1 (comment.) (n.12)).   Accordingly, Tubbleville’s claim

that he is entitled to a sentencing reduction based on Amendment

484 fails.   Tubbleville’s new alternative argument that the

theoretical drug quantity was incorrect because there was no

finding regarding what he could have produced is both facially

frivolous and improperly brought in his § 3582(c)(2) motion.

     The district court’s judgment is AFFIRMED.    Tubbleville’s

motion for the appointment of counsel is DENIED.